Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 1 of 14




       SHARRET EXHIBIT 104
               Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 2 of 14




From:                              Sharret, Jonathan
Sent:                              Friday, July 27, 2018 4:53 PM
To:                                JPutman@perkinscoie.com
Cc:                                #Philips Prosecution Bar; HTC-PhilipsPerkinsService@perkinscoie.com; 'Chris Holland';
                                   'Lori Holland'
Subject:                           RE: Philips v. HTC: Correspondence


Jon, 
 
An un‐particularized “concern” is no basis for an objection. We have been patient thus far and have not insisted yet on a 
timeframe for bringing this issue to a resolution, but given this non‐specific response and the undue delay we must bring 
this to a resolution quickly. 
 
All the files to be printed are already located on the review machine. On the review machine’s desktop there is a folder 
titled “20180719_PRINT”. Within that folder are 8 sub‐folders titled “01” through “08”. The files are intended to be 
printed by going sequentially through each numbered sub‐folder starting with sub‐folder “01” and printing each file 
therein in alphabetical order. These files are each relevant sections of unique source code files. There are then two files 
in the “20180719_PRINT” folder starting with “09‐“ and “10‐“ which should be printed in that order. These files are the 
MD5 hash analysis. 
 
Philips maintains that your clock for providing a particularized objection under the Protective Order, Section 10.e, begins 
Monday with your objection due that Friday, August 3 (5 business days), as this is equivalent to Philips having tendered 
to you the printed source code. Absent a particularized objection, the source code should be served on Philips by 
Tuesday, August 7 (7 business days). If you disagree for any reason, then please provide a time Monday to meet and 
confer. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio

 
From: Putman, Jonathan R. (Jon) (Perkins Coie) [mailto:JPutman@perkinscoie.com]
Sent: Friday, July 27, 2018 4:30 PM
To: Sharret, Jonathan
Cc: #Philips Prosecution Bar; HTC-PhilipsPerkinsService@perkinscoie.com; 'Chris Holland'; 'Lori Holland'
Subject: RE: Philips v. HTC: Correspondence
 
 
Jonathan, 
 
                                                             1
                   Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 3 of 14
We are still concerned that Philips is printing source code for the purpose of reviewing it instead of conducting a 
comprehensive review and printing only those pages (or even sections of single pages) that are absolutely necessary. We 
remain willing to work with Philips if that can be a mutual goal. It appears the best next step is for us to get some idea 
about what exactly you are proposing to print (i.e., the files, and the page and line number ranges within each). Are you 
able to provide this information? 
 
Best, 
 
Jon 
 
Jonathan Putman | Perkins Coie LLP
COUNSEL
1201 Third Avenue Suite 4900
Seattle, WA 98101-3099
D. +1.206.359.3895
F. +1.206.359.4895
E. JPutman@perkinscoie.com
 
From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]  
Sent: Friday, July 27, 2018 8:25 AM 
To: Putman, Jonathan R. (Jon) (SEA) <JPutman@perkinscoie.com> 
Cc: #Philips Prosecution Bar <PhilipsProsecutionBar@fchs.com>; *HTC‐Philips Perkins Service <HTC‐
PhilipsPerkinsService@perkinscoie.com>; 'Chris Holland' <cholland@hollandlawllp.com>; 'Lori Holland' 
<lholland@hollandlawllp.com> 
Subject: RE: Philips v. HTC: Correspondence 
 
Jon and HTC Counsel, 
 
We have not received a response to my letter of a week ago. Please respond today and provide your ability to meet and 
confer if you do not agree to print the requested code. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio 

 
From: Sharret, Jonathan
Sent: Friday, July 20, 2018 4:16 PM
To: JPutman@perkinscoie.com
Cc: #Philips Prosecution Bar; HTC-PhilipsPerkinsService@perkinscoie.com; 'Chris Holland'; Lori Holland
Subject: RE: Philips v. HTC: Correspondence 
 
Jon and HTC Counsel, 
 
Please see the attached letter. 
 
                                                            2
                     Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 4 of 14
Best regards, 
Jonathan 
 
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio 

 
From: Putman, Jonathan R. (Jon) (Perkins Coie) [mailto:JPutman@perkinscoie.com]
Sent: Friday, July 20, 2018 2:18 PM
To: Sharret, Jonathan
Cc: #Philips Prosecution Bar; HTC-PhilipsPerkinsService@perkinscoie.com
Subject: Philips v. HTC: Correspondence 
 
 
Jonathan,  
 
Please review the attached correspondence and let us know how you would like to proceed.  
 
Jon 
 
Jonathan Putman | Perkins Coie LLP 
COUNSEL 
1201 Third Avenue Suite 4900 
Seattle, WA 98101-3099 
D. +1.206.359.3895 
F. +1.206.359.4895 
E. JPutman@perkinscoie.com 
 
 

NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you. 
 



This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                3
Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 5 of 14




       SHARRET EXHIBIT 105
                Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 6 of 14




From:                              Putman, Jonathan R. (Jon) (Perkins Coie) <JPutman@perkinscoie.com>
Sent:                              Wednesday, August 08, 2018 4:00 PM
To:                                Sharret, Jonathan
Subject:                           RE: Philips v. HTC: Correspondence


Jonathan, 
 
I understand that the code was delivered today. Please let me know if for some reason it didn’t arrive.  
 
Jon 
 
From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]  
Sent: Wednesday, August 08, 2018 12:42 PM 
To: Putman, Jonathan R. (Jon) (SEA)  
Subject: Re: Philips v. HTC: Correspondence 
 
Jon, I wanted to give you the courtesy of a private message before hitting reply all. I didn’t see any objection from HTC 
but I also don’t believe we have received any source code. Can you let me know what is going on and if the code was 
sent? As you know I’m here in your offices today if a conversation would be useful. Thanks.  

Sent from my iPhone 
 
On Jul 27, 2018, at 1:52 PM, Sharret, Jonathan <JSharret@FCHS.COM> wrote: 

        Jon, 
         
        An un‐particularized “concern” is no basis for an objection. We have been patient thus far and have not 
        insisted yet on a timeframe for bringing this issue to a resolution, but given this non‐specific response 
        and the undue delay we must bring this to a resolution quickly. 
         
        All the files to be printed are already located on the review machine. On the review machine’s desktop 
        there is a folder titled “20180719_PRINT”. Within that folder are 8 sub‐folders titled “01” through “08”. 
        The files are intended to be printed by going sequentially through each numbered sub‐folder starting 
        with sub‐folder “01” and printing each file therein in alphabetical order. These files are each relevant 
        sections of unique source code files. There are then two files in the “20180719_PRINT” folder starting 
        with “09‐“ and “10‐“ which should be printed in that order. These files are the MD5 hash analysis. 
         
        Philips maintains that your clock for providing a particularized objection under the Protective Order, 
        Section 10.e, begins Monday with your objection due that Friday, August 3 (5 business days), as this is 
        equivalent to Philips having tendered to you the printed source code. Absent a particularized objection, 
        the source code should be served on Philips by Tuesday, August 7 (7 business days). If you disagree for 
        any reason, then please provide a time Monday to meet and confer. 
         
        Best regards, 
        Jonathan 
         
        Jonathan Sharret 
        FITZPATRICK, CELLA, HARPER & SCINTO
                                                             1
       Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 7 of 14
1290 Avenue of the Americas 
New York, NY 10104‐3800 
T 212‐218‐2266 
F 212‐218‐2200 
jsharret@fchs.com 
http://www.fitzpatrickcella.com 
Bio 

 
From: Putman, Jonathan R. (Jon) (Perkins Coie) [mailto:JPutman@perkinscoie.com]  
Sent: Friday, July 27, 2018 4:30 PM 
To: Sharret, Jonathan 
Cc: #Philips Prosecution Bar; HTC‐PhilipsPerkinsService@perkinscoie.com; 'Chris Holland'; 'Lori Holland' 
Subject: RE: Philips v. HTC: Correspondence 
 
 
Jonathan, 
 
We are still concerned that Philips is printing source code for the purpose of reviewing it instead of 
conducting a comprehensive review and printing only those pages (or even sections of single pages) that 
are absolutely necessary. We remain willing to work with Philips if that can be a mutual goal. It appears 
the best next step is for us to get some idea about what exactly you are proposing to print (i.e., the files, 
and the page and line number ranges within each). Are you able to provide this information? 
 
Best, 
 
Jon 
 
Jonathan Putman | Perkins Coie LLP 
COUNSEL 
1201 Third Avenue Suite 4900 
Seattle, WA 98101‐3099 
D. +1.206.359.3895 
F. +1.206.359.4895 
E. JPutman@perkinscoie.com 
 
From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]  
Sent: Friday, July 27, 2018 8:25 AM 
To: Putman, Jonathan R. (Jon) (SEA) <JPutman@perkinscoie.com> 
Cc: #Philips Prosecution Bar <PhilipsProsecutionBar@fchs.com>; *HTC‐Philips Perkins Service <HTC‐
PhilipsPerkinsService@perkinscoie.com>; 'Chris Holland' <cholland@hollandlawllp.com>; 'Lori Holland' 
<lholland@hollandlawllp.com> 
Subject: RE: Philips v. HTC: Correspondence 
 
Jon and HTC Counsel, 
 
We have not received a response to my letter of a week ago. Please respond today and provide your 
ability to meet and confer if you do not agree to print the requested code. 
 
Best regards, 
Jonathan 
                                                      2
       Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 8 of 14
 
Jonathan Sharret 
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas 
New York, NY 10104‐3800 
T 212‐218‐2266 
F 212‐218‐2200 
jsharret@fchs.com 
http://www.fitzpatrickcella.com 
Bio 

 
From: Sharret, Jonathan  
Sent: Friday, July 20, 2018 4:16 PM 
To: JPutman@perkinscoie.com 
Cc: #Philips Prosecution Bar; HTC‐PhilipsPerkinsService@perkinscoie.com; 'Chris Holland'; Lori Holland 
Subject: RE: Philips v. HTC: Correspondence 
 
Jon and HTC Counsel, 
 
Please see the attached letter. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret 
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas 
New York, NY 10104‐3800 
T 212‐218‐2266 
F 212‐218‐2200 
jsharret@fchs.com 
http://www.fitzpatrickcella.com 
Bio 

 
From: Putman, Jonathan R. (Jon) (Perkins Coie) [mailto:JPutman@perkinscoie.com]  
Sent: Friday, July 20, 2018 2:18 PM 
To: Sharret, Jonathan 
Cc: #Philips Prosecution Bar; HTC‐PhilipsPerkinsService@perkinscoie.com 
Subject: Philips v. HTC: Correspondence 
 
 
Jonathan,  
 
Please review the attached correspondence and let us know how you would like to proceed.  
 
Jon 
 
Jonathan Putman | Perkins Coie LLP 
                                                    3
                     Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 9 of 14
          COUNSEL 
          1201 Third Avenue Suite 4900 
          Seattle, WA 98101‐3099 
          D. +1.206.359.3895 
          F. +1.206.359.4895 
          E. JPutman@perkinscoie.com 
           
           
                                                                                                                                                         
           
          NOTICE: This communication may contain privileged or other confidential information. If you have 
          received it in error, please advise the sender by reply email and immediately delete the message and 
          any attachments without copying or disclosing the contents. Thank you. 
           

                                                                                                                                                         

          This email message and any attachments are intended for the use of the addressee(s) indicated
          above. Information that is privileged or otherwise confidential may be contained therein. If you
          are not the intended recipient(s), you are hereby notified that any dissemination, review or use of
          this message, documents or information contained therein is strictly prohibited. If you have
          received this message in error, please immediately delete it and notify us by telephone at (212)
          218-2100. Thank you.

           
                                                                                                                                                         
           
          NOTICE: This communication may contain privileged or other confidential information. If you have 
          received it in error, please advise the sender by reply email and immediately delete the message and 
          any attachments without copying or disclosing the contents. Thank you. 



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                4
Case 4:18-cv-01885-HSG Document 530-3 Filed 11/01/18 Page 10 of 14




       SHARRET EXHIBIT 106
                          Case
                            Case
                               4:18-cv-01885-HSG
                                 4:18-cv-01885-HSGDocument
                                                    Document
                                                           530-3
                                                             205 Filed
                                                                 Filed 11/01/18
                                                                       06/06/17 Page
                                                                                Page 11
                                                                                     1 ofof414




                                June 6, 2017

                                VIA CM/ECF & HAND DELIVERY

                                The Honorable Gregory M. Sleet
                                The United States District Court for the District of Delaware
                                J. Caleb Boggs Federal Building
                                844 N. King Street
                                Wilmington, DE 19801

Daniel M. Silver                RE:     Koninklijke Philips N.V. v. ASUSTEK Computer Inc., C.A. No. 15-
Partner
T. 302-984-6331                         1125-GMS;
F. 302-691-1260                         Koninklijke Philips N.V. v. HTC Corp., C.A. No. 15-1126-GMS;
dsilver@mccarter.com
                                        Koninklijke Philips N.V. v. Visual Land, Inc., C.A. No. 15-1127-
                                        GMS;
                                        Koninklijke Philips N.V. v. Southern Telecom, C.A. No. 15-1128-
McCarter & English, LLP
                                        GMS;
Renaissance Centre                      Koninklijke Philips N.V. v. YiFang USA, Inc. d/b/a E-Fun, Inc.,
405 N. King Street, 8th Floor           C.A. No. 15-1131-GMS; and
Wilmington, DE 19801-3717
T. 302.984.6300                         Koninklijke Philips N.V. v. Acer Inc., C.A. No. 15-1170-GMS
F. 302.984.6399
www.mccarter.com
                                Dear Judge Sleet,

                                        In anticipation of the conference scheduled for Thursday, June 8 at 10 AM
                                EDT, in the above-referenced related matters, the parties jointly submit this letter
                                agenda, pursuant to paragraph 5(a) of the Scheduling Order (e.g., D.I. 45 in 15-1125)
BOSTON
                                to apprise the Court of the following disputed issues:
HARTFORD
                                    •   Plaintiffs’ Issue: Whether a Magistrate Judge or Special Discovery Master
STAMFORD                                should be appointed to assist the parties in resolving any disputed issues that
                                        remain after this conference or that may arise thereafter.
NEW YORK
                                    •   Defendants’ Issue: Whether Plaintiffs should be required to supplement
NEWARK
                                        their Infringement Contentions to reflect examination and analysis of all
EAST BRUNSWICK
                                        accused products; and whether, until then, Defendants should not be required
                                        to provide non-infringement contentions in response to Plaintiffs’ Common
PHILADELPHIA


WILMINGTON


WASHINGTON, DC




                                ME1 24986882v.1
Case
  Case
     4:18-cv-01885-HSG
       4:18-cv-01885-HSGDocument
                          Document
                                 530-3
                                   205 Filed
                                       Filed 11/01/18
                                             06/06/17 Page
                                                      Page 12
                                                           2 ofof414



    The Honorable Gregory M. Sleet
    June 6, 2017
    Page 2



            Interrogatory No. 4 regarding devices Plaintiffs have not analyzed and
            accused. 1

        •   Plaintiffs’ Issue: Whether all Defendants should be required to supplement
            their responses to Philips’ Interrogatory No. 4 by June 30, 2017, to provide
            non-infringement contentions (i) for all Accused Products; and (ii) that
            explain, for each claim limitation that Defendants contend is not present in
            the Accused Products, why that limitation is not present, including all factual
            and legal bases for that contention.

        •   Defendants’ Issue: Whether Philips should be required to respond to
            Defendants’ Interrogatory No. 8 and related RFPs seeking information about
            embodying products, by June 30, 2017.

        •   Plaintiffs’ Issue: Whether all Defendants should be required to supplement
            their invalidity contentions with respect to obviousness (to explain what
            combinations are asserted and the rationale for the combination) and 35 USC
            §§ 112(1), (2), and (6) (to explain what claim elements are at issue and why)
            or withdraw these contentions.

        •   Defendants’ Issue: Whether Plaintiffs should be required to supplement their
            responses to Defendants’ Interrogatory Nos. 3-7 to provide contentions
            (including all factual and legal bases therefor) regarding why the asserted
            claims are not anticipated or obvious in view of the prior art, why the asserted
            claims are not indefinite, and any non-obvious improvements the asserted
            claims provide over the prior art.

        •   Plaintiffs’ Issue: Whether the date for Philips’ Final Infringement
            Contentions in the Court’s Scheduling Order (July 21, 2017) should be
            extended to August 25, 2017.

        •   Defendants’ Issue: Whether, if the Court extends the date for Philips’ Final
            Infringement Contentions in the Court’s Scheduling Order, it should also
            extend the date for Defendants’ Final Invalidity Contentions in the Court’s
            Scheduling Order (August 25, 2017) to September 29, 2017.

        •   Plaintiffs’ Issue: Whether all non-Microsoft Defendants should be required
            to respond to Philips’ Interrogatory No. 6, seeking whether Defendants

    1
     Plaintiffs’ Statement: Plaintiffs disagree that there are “devices Plaintiffs have not
    analyzed and accused” in its contentions and believe this statement is argumentative,
    but have not been able to reach mutually agreeable language with Defendants.



    ME1 24986882v.1
Case
  Case
     4:18-cv-01885-HSG
       4:18-cv-01885-HSGDocument
                          Document
                                 530-3
                                   205 Filed
                                       Filed 11/01/18
                                             06/06/17 Page
                                                      Page 13
                                                           3 ofof414



    The Honorable Gregory M. Sleet
    June 6, 2017
    Page 3



            contend there are material differences between the Accused Products with
            respect to infringement, by June 30, 2017.

        •   Defendants’ Issue: Whether Philips should be required to respond to
            Defendants’ Interrogatory No. 9 and related RFPs seeking information about
            patent marking, by June 30, 2017.

        •   Plaintiffs’ Issue: Whether ASUS, Visual Land, and YiFang should be
            required to respond to Philips’ Interrogatory No. 2 seeking sales information
            for the Accused Products, by June 30, 2017.

        •   Defendants’ Issue: Whether Philips should be required to supplement its
            response to Defendants’ Interrogatory No. 2, seeking information about all
            agreements, offers or communications concerning any rights, title or interests
            in the Asserted Patents or related patents directed at similar subject matter, by
            June 30, 2017.

        •   Plaintiffs’ Issue: Whether ASUS, Visual Land, and YiFang should be
            required to respond to Philips’ Interrogatory Nos. 1 and 5, seeking
            information for the Accused Products (e.g., first and last sales dates,
            operating system version, etc.), by June 30, 2017.

        •   Defendants’ Issue: Whether Philips should be required to produce
            employment agreements with the patents’ inventors by June 30, 2017.

        •   Plaintiffs’ Issue: Whether all Defendants should (i) be required to produce
            source code for all Accused Products by June 30, 2017; or (ii) if source code
            is not produced for an Accused Product, be precluded from relying at trial on
            any argument that the Accused Product advertised as complying with or
            including a particular operating system is materially different from the
            corresponding publicly available version of that operating system.

        •   Plaintiffs’ Issue: Where source code for an Accused Product has been
            produced, whether Philips can print up to 230 pages of source code per
            Accused Product.

        •   Plaintiffs’ Issue: Whether Visual Land should be required to respond to
            outstanding discovery requests while its Motion (D.I. 153 in 15-1127) is
            pending.

          Defendants’ Statement: In addition, although not a discovery dispute,
    Defendants thought Your Honor might appreciate our making the Court aware of the



    ME1 24986882v.1
Case
  Case
     4:18-cv-01885-HSG
       4:18-cv-01885-HSGDocument
                          Document
                                 530-3
                                   205 Filed
                                       Filed 11/01/18
                                             06/06/17 Page
                                                      Page 14
                                                           4 ofof414



    The Honorable Gregory M. Sleet
    June 6, 2017
    Page 4



    fact that defendants have filed motions in these cases seeking to transfer or dismiss
    for improper venue in light of the Supreme Court’s recent TC Heartland decision.
    We thought we should raise this issue just in case Your Honor has questions or
    would want the chance to discuss any related case management implications.

           Counsel are available at the Court’s convenience should Your Honor have
    any questions in advance of the June 8, 2017 conference.

    Respectfully submitted,

    /s/ Daniel M. Silver

    Daniel M. Silver (#4758)

    cc:     Counsel of record (via CM/ECF & electronic mail)




    ME1 24986882v.1
